DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Status
This Office Action is in response to communications filed on 6/19/2020. Claims 1-15 were cancelled. New claims 16-32 were added. Likewise, claims 16-32 are pending for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 16-20, and 24-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Britt et al. (U.S. Patent Application Pub. 2017/0169688).

Regarding claim 16, Britt teaches a security device (¶042, Figs 1A, 1B; IoT devices 101-105) comprising: 
a sensor element (¶042; IoT devices may include temperature sensors, accelerometers, heat sensors, motion detector, etc., also see, ¶056; one or more other/alternate I/O devices or sensors 250); 
a processor (Fig 2, microprocessor 200) connected to the sensor element for generating a first message in response to a signal from the sensor element (see “sensors” per ¶042 and  “sensors”  and “micro-controller 200” per ¶056; given highly programmable nature of low power microcontroller 200 equipped with library code 202, an application developer may develop new application code 203 and new I/O devices 250 to interface with low power microcontroller for any type of IoT application); and 
an Internet of things transmitter connected to the processor for transmitting the first message to a cloud-based controller (Fig 1A, IOT Service 120) via an Internet of things communications path provided by an Internet of things network (¶042; the illustrated embodiment includes a plurality of IoT devices 101-105 communicatively coupled over local communication channels 130 to a central IoT hub 110 which is itself communicatively coupled to an IoT service 120 over the Internet 220).

¶061; device pairing program code and data 306 stored in memory to allow IoT hub to pair with new IoT devices… each new IoT device 101-105 is assigned unique code which is communicated to the IoT hub 110 during pairing process… unique ID code embedded magnetically on IoT device and IoT hub has magnetic sensor/radio frequency ID (RFID) or near field communication (NFC) sensor to detect code when IoT device 101 is moved within a few inches of IoT hub 110).

Regarding claim 18, Britt teaches the security device as claimed in claim 17, and Britt further teaches wherein the sensor element comprises a temperature sensor (¶042).

Regarding claim 19, Britt teaches the security device as claimed in claim 17, and Britt further teaches wherein the sensor element comprises a temperature sensor (¶042).

Regarding claim 20, Britt teaches the security device as claimed in claim 16, and Britt teaches the security device further comprising a local power supply for providing an output voltage (¶045; IoT devices 101-105 are ultra low-power devices operating for extended periods of time on battery power).

Regarding claim 24, Britt teaches the security device as claimed in claim 16, and Britt teaches the security device further comprising an IoT receiver connected to the processor and for receiving a second message from the cloud-based controller via the Internet of things ¶043; IoT devices 101-105 may perform specified function in response to control commands sent through IoT hub 110).

Regarding claim 25, Britt teaches the security device as claimed in claim 20, wherein at least the sensor element, processor, transmitter and power supply are housed in a single housing (Fig 2 with ¶051; IoT device 101 includes a memory 210 for storing program code and data 201-203 and a low power microcontroller 200 for executing the program code and processing the data).

Regarding claim 26, Britt teaches the security device as claimed in claim 25, wherein wherein the housing is portable (¶051; IoT device implemented within a security bracelet).

Regarding claim 27, Britt teaches a security system (Abstract; IoT security system) comprising: 
at least one security device (¶042, Figs 1A, 1B; IoT devices 101-105) comprising: 
a sensor element (¶042; IoT devices 101-105 may include temperature sensors, accelerometers, heat sensors, motion detector, etc., also see, ¶056; one or more other/alternate I/O devices or sensors 250); 
a processor (Fig 2, microprocessor 200) connected to the sensor element for generating a first message in response to a signal from the sensor element (see “sensors” per ¶042 and  “sensors”  and “micro-controller 200” per ¶056; given highly programmable nature of low power microcontroller 200 equipped with library code 202, an application developer may develop new application code 203 and new I/O devices 250 to interface with low power microcontroller for any type of IoT application); and 
¶042; the illustrated embodiment includes a plurality of IoT devices 101-105 communicatively coupled over local communication channels 130 to a central IoT hub 110 which is itself communicatively coupled to an IoT service 120 over the Internet 220); and 
a cloud-based controller (Fig 1A, IOT Service 120) for the security system which is in data communication with the at least one security device via the Internet of things communications path (Figs 1A and 1B; see communication paths (not labeled)).

Regarding claim 28, Britt teaches the security device as claimed in claim 27, and Brett further teaches wherein the security system is associated with a first user station (¶042, Figs 1A, 1B; central IoT hub 110), the at least one security device being deployable at the first user station (Fig 1B; IoTs 101, 102 & 103 deployed at central IoT hub 110 and IoTs 191 & 192 deployed at central IoT hub 190, as shown) and the cloud-based controller (Fig 1B; IoT Service 120) being hosted at a remote central backend (Fig 1B; IoT Service 120 at central backend host, as shown).

Regarding claim 29, Britt teaches the security device as claimed in claim 28, and Brett further teaches the security system further comprising a terminal (¶044; cellular and/or WiFi radio) which is associated with the first user station, the terminal being configurable to communicate with the cloud-based controller (¶044; IoT hub 110 includes a cellular radio to establish a connection to the Internet 220 via a cellular service 115 such as a 4G (e.g., Mobile WiMAX, LTE) or 5G cellular data service. Alternatively, or in addition, the IoT hub 110 may include a WiFi radio to establish a WiFi connection through a WiFi access point or router 116 which couples the IoT hub 110 to the Internet (e.g., via an Internet Service Provider providing ¶045; IoT devices 101-105 and IoT hub 110 are equipped with Bluetooth LE radios and protocol stacks).

Regarding claim 30, Britt teaches the security device as claimed in claim 29, and Brett further teaches comprising a plurality of the sensor devices which are deployable at distributed locations (their surroundings infers distributed locations) the first user station (Fig 1A with ¶043; IoT devices 101-105 may be equipped with various types of sensors to collect information about themselves and their surroundings as shown).

Regarding claim 31, Britt teaches the security device as claimed in claim 28, and Brett further teaches comprising a plurality of the sensor devices which are deployable at distributed locations (their surroundings infers distributed locations) the first user station (Fig 1A with ¶043; IoT devices 101-105 may be equipped with various types of sensors to collect information about themselves and their surroundings as shown).

Regarding claim 32, Britt teaches a method of protecting a user station (¶042, Figs 1A, 1B; central IoT hub 110), the method comprising: 
at a cloud-based controller (Fig 1A, IOT Service 120) for a security system (Abstract; IoT security system) associated with the user station (see Figs 1A, 1B), receiving from a sensor device located at the user station an intrusion message (¶038; alarm condition is generated in response to removal of security bracelet; Examiner interprets “removal” as being intrusive to the security device/bracelet/door lock,  ¶056; a security sensor and/or door lock opener may be included if the IoT device is used as a security device; also see ¶076; one embodiment of IoT hub 110 and/or IoT service 120 transmits notifications to end user related to current status of each piece of electronics equipment… notifications, i.e., text messages and/or app-specific ¶043; IoT devices 101-105 equipped with sensors to collect information about themselves and their surroundings provide collected information to IoT service 120, user devices 135 and/or external Websites 130 via IoT hub 110); and 
causing the controller to act on the intrusion message (¶240; to generate alarms in response to potential emergency situations, ¶056; security sensor and/or door lock opener included when IoT device is used as a security device infers generating alarms in response  to security sensor and/or door lock opening; also ¶260; secure IoT device in secure bracelet transmits alarm to nearest kiosk which forwards alarm to all other kiosks… kiosks generate alarms and display photos of child associated with secure IoT device/tag) in accordance with settings which are pre-stored on the controller (¶260; kiosks generate alarms and display photos of child associated with secure IoT device/tag, also  ¶076; examples of settings & their specific messages: if user's air conditioner has been on for extended period but temperature has not changed, IoT hub 110 and/or IoT service 120 sends user a notification that air conditioner is not functioning properly, if user not home (which may be detected via motion sensors or based on the user's current detected location), and sensors 406 indicate that audiovisual equipment 430 is on or sensors 405 indicate that lights are on, then a notification may be sent to user, asking if user would like to turn off audiovisual equipment 432 and/or lights 431… same type of notification may be sent for any equipment type).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Britt et al. (U.S. Patent Application Pub. 2017/0169688) in view of Brady et al. (U.S. Patent Application Pub. 2018/0247515).   

Regarding claim 21, Britt teaches the security device as claimed in claim 16, but Britt is silent wherein the processor is configured to incorporate, into the first message, data relating to a current output voltage of the power supply.  Brady from an analogous cloud based network, teaches a cloud computing network 100 in communication with a number of Internet of Things (IoT) devices 102 (¶017, Fig 1). wherein the processor is configured to incorporate, into the first message, data relating to a current output voltage of the power supply (¶019; each of these loT devices is also generating a time sequenced data stream to report operational parameters, including such system metrics as battery reserve, memory usage, sensor functionality, and the like). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Britt’s security device with the concept, as taught by Brady directly above simply to report system metrics including a battery reserve (¶019).

Claims 22 and 23, are rejected under 35 U.S.C. 103 as being unpatentable over Britt et al. (U.S. Patent Application Pub. 2017/0169688) in view of Krishnamurthy et al. (U.S. Patent Application Pub. 2016/0337720).   

Regarding claim 22, Britt teaches the security device as claimed in claim 16, but Britt is silent on a position determining device which is connected to the processor..  Krishnamurthy from an analogous sensor detection to cloud art teaches a security system with sensors 12 & 14 used for detecting threats within a secured geographic area 16 (¶010). Moreover, the reporting processor of each sensor may collect such reliability indicators (e.g., temperature, link quality, ¶028). Krishnamurthy teaches the concept of a security device further comprising a position determining device which is connected to the processor (¶031 Included with notification is an identifier of the sensor by location and a time. The identification of the sensor may be based upon a geographic location of the sensor and/or security system (e.g., an address of the security system, GPS location, etc.). Alternatively, or in addition, the notification may include a separate identifier and/or a GPS location of the sensor within the secured area). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Britt’s security device with the concept, as taught by Krishnamurthy directly above simply to determine a geographic location of the security device (Krishnamurthy ¶031).

Regarding claim 23, the combined system of Britt and Krishnamurthy further teaches the concept wherein the processor is configured to incorporate, into the first message, position data as determined by the position determining means (Alternatively, or in addition, the notification may include a separate identifier and/or a GPS location of the sensor within the secured area (Krishnamurthy ¶031). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Britt’s security device with the concept, as taught by Krishnamurthy directly above simply to send the geographic location of the security device in notifications (Krishnamurthy ¶031).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.



Fadell et al (U.S. Patent Application Pub. 2014/0266669), teaches a plurality of devices, including intelligent, multi-sensing, network-connected devices, that communicate with each other and/or with a central server or a cloud-computing system to provide any of a variety of useful home security objectives. 

Baum et al. (U.S. Patent 10,735,249), teaches a security system is described for managing a premises.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANCIL LITTLEJOHN JR/            Examiner, Art Unit 2684          

						/QUAN ZHEN WANG/                                                                                  Supervisory Patent Examiner, Art Unit 2684